UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4015



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SEAN ANTHONY ROBINSON, a/k/a Black,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cr-204-HEH)


Submitted:   February 11, 2008         Decided:     February 14, 2008


Before WILLIAMS, Chief Judge, SHEDD, Circuit Judge, and William L.
OSTEEN, Jr., United States District Judge for the Middle District
of North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


William J. Doran, III, Richmond, Virginia, for Appellant. Chuck
Rosenberg, United States Attorney, Roderick C. Young, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A   jury   convicted   Sean    Robinson   of   conspiracy   to

distribute and possess with intent to distribute fifty grams or

more of cocaine base, in violation of 21 U.S.C. § 846 (2000)

(“Count One”), and possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2000) (“Count Three”).             The

district court sentenced Robinson to 420 months’ imprisonment on

Count One and the statutory maximum of 120 months’ imprisonment on

Count Three, both sentences to be served concurrently.          Robinson

appealed, contending the evidence was insufficient to support his

convictions and the district court’s finding that Robinson was

responsible for 1767.2 grams of cocaine base at sentencing was

clearly erroneous.    Finding no error, we affirm.

           We will affirm the jury’s verdict if substantial evidence

existed in the record to support it.      Glasser v. United States, 315

U.S. 60, 80 (1942).     In determining whether the evidence in the

record is substantial, we view the evidence in the light most

favorable to the Government and inquire whether there is evidence

that a reasonable finder of fact could accept as adequate and

sufficient to establish a defendant’s guilt beyond a reasonable

doubt.   United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996)

(en banc).     In evaluating the sufficiency of the evidence, we do

not review the credibility of the witnesses and assume the jury

resolved all contradictions in the testimony in favor of the


                                  - 2 -
Government.      United States v. Romer, 148 F.3d 359, 364 (4th Cir.

1998).

           In order to establish Robinson participated in a drug

conspiracy as alleged in Count One, the Government was required to

prove: (1) an agreement between two or more people to violate the

law; (2) knowledge of the essential objective of the conspiracy;

(3) knowing and voluntary involvement; and (4) interdependence

among the alleged conspirators. United States v. Stewart, 256 F.3d

231, 250 (4th Cir. 2001).           In order to establish Robinson’s

violation of § 922(g)(1) as alleged in Count Three, the Government

was required to prove:     (1) Robinson previously had been convicted

of a crime punishable by a term of imprisonment exceeding one year;

(2)   Robinson    knowingly     possessed   the   firearm;   and    (3)   the

possession was in or affecting commerce, because the firearm had

traveled in interstate or foreign commerce.           See United States v.

Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc).                  After

thoroughly reviewing the trial transcript, we conclude substantial

evidence supported the jury’s verdict on both counts.

           We    review   the   district    court’s   calculation    of   the

quantity of drugs attributable to Robinson for sentencing purposes

for clear error.      See United States v. Tucker, 473 F.3d 556, 560

(4th Cir. 2007) (stating standard of review); United States v.

Randall, 171 F.3d 195, 210 (4th Cir. 1999).           In calculating drug

amounts, the court may consider any relevant information, provided


                                    - 3 -
that the information has sufficient indicia of reliability to

support its accuracy. United States v. Uwaeme, 975 F.2d 1016, 1021

(4th Cir. 1992).       After reviewing the materials before us on

appeal,   we    conclude   the   district   court   properly   adopted   the

probation officer’s recommended calculation of drug quantity.             We

agree with the district court that this was a conservative estimate

of drug quantities associated with Robinson’s crimes.

            Accordingly,    we    affirm    Robinson’s   convictions     and

sentence.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    - 4 -